Doe, J.,
dissenting:—
It does not appear that the note was payable at any particular time, and we must presume that it was payable on demand. Warren v. Wheeler, 8 Met. 97: Byles on Bills 58. The question was whether the defendant had paid it at a certain time, which was about a month after its date. From a number of facts in the history of the note, stated in the reserved case, it is evident that this action was commenced more than a year after that time. It does not appear that the plaintiff demanded payment before that time. The plaintiff did not request instructions based upon evidence tending to show a demand made before that time. Moore v. Ross, 11 N. H. 547, 557 ; Deming v. Foster, 42 N. H. 165, 177 ; Boyce v. Cheshire R. R., 43 N. H. 627. The only question was whether a note payable on demand, was paid before demand and before suit; and that question arose between the original payee and the maker.
In assumpsit, a breach of contract, being obviously an essential part of the cause of action, must, in all cases, be alleged in the declaration, and the omission of a breach, whereby the contract does not appear to have been broken, is bad on demurrer or after verdict. 1 Ch. Pl. 332, 337; Lawes’ Pl. 258; 1 Saund. Pl. & Ev. 184, 216-220; 2 Stark. Ev. 77 ; 1 Arch. N. P. 124, 133; Steph. N. P. 383, 385 ; Com. Dig. Pleader C. 44; Tidd’s Pr. 378 ; Oliver’s Prec. 64; 30 N. H. 324, 326; 36 N. H. 252, 262; 38 N. Pl. 451. The very gist of the action is the breach of a contract. Benden v. Manning, 2 N. H. 289, 291. It is no cause of complaint, in this case, that the defendant promised to pay the plaintiff a certain sum of money; the only cause of complaint is that the defendant did not pay according to his promise. Non-payment is the only possible breach. The case being stated as assumpsit on a note, we necessarily understand that there was in the declaration an averment of non-payment as well as of a promise.
The general issue traverses and denies the truth of every material allegation in the declaration, and, under that issue, the plaintiff must prove every such allegation. 1 Ch. Pl. 475 ; Gould’s Pl. ch. 6, secs. 8, 44; 3 Bl. Com. 305; 2 Gr. Ev. sec. 106; 2 Stark. Ev. 43, 77; 1 Ph. Ev. 824, 4th Am. Ed.; Tidd’s Pr. 591, 734 ; Buzzell v. Snell, 25 N. H. 474, 480; State v. Bartlett, 43 N. H. 224, 330; Judge of Probate v. Stone, 44 N. H. 593, 602. In actions on notes, as well as in other actions in assumpsit, the plaintiff must show a breach of contract by thé defendant, 2 Gr. Ev. sec. 174; Ch. on Bills 573. The breach, being a material fact, the only cause of complaint, and the very gist of the action, alleged by this plaintiff, and being denied by the general issue, must be shown by the plaintiff — that is, if he introduced no evidence tending to show it, he would be non-suited. He has the burden of proof as to a breach, and there 'can be no other breach than nonpayment.
The obligation of proving any fact lies upon the party who substantially asserts the affirmative. The averment of breach usually includes a formal negative because the promise is generally affirmative in form. *197But regard is had to the substance and effect of the issue, rather than to the form of it. The plaintiff must prove a negative allegation if he grounds his right of action upon it, and if it is traversed. The party who must allege a fact which is traversed, has the affirmative of the issue and the burden of proof, — a traverse being in law, not an assertion, but a denial of the truth of an assertion. The plea of the general issue is not, in form or substance, and does not include, an affirmative allegation of any fact; it is a mere denial of every fact alleged in the declaration, which is material to the plaintiff’s case. 3 Bl. Com. 305 ; 1 Gr. Ev. secs. 74, 78, 81; Stark. Ev. 534, 8th Am. Ed.; 1 Arch. N. P. 7; Shilcock v. Passmore, 7 C. & P. ; Smith v. Davies, 7 C. & P. 307 ; Crowley v. Page, 7 C. & P. 789; Brind v. Dale, 8 C. & P. 207 ; Osborn v. Thompson, 9 C. & P. 337 ; Soward v. Leggatt, 7 C. & P. 613; Lane v. Crombie, 12 Pick. 177; Adams v. Carlisle, 21 Pick. 146 ; Carsley v. White, 21 Pick. 255 ; Tourtellot v. Rosebrook, 11 Met. 460; Robinson v. F. & W. R. R., 7 Grav 92 ; Griffin v. New York, 9 N. Y. 456; Holbrook v. U. & S. R. R., 12 N. Y. 236 ; Favor v. Philbrick, 7 N. H. 326, 335. It is not necessary in this case to consider the effect of a special plea contradicting an averment of the declaration which would, upon strict principle, be traversed by the general issue.
There are questions upon which the burden of proof is sustained by a legal presumption without evidence. But, in the absence of all evidence, there is no legal presumption that all promissors break their contracts. Before any evidence was introduced at the trial of this case, there was no presumption that the defendant had violated the contract stated in the declaration. Such an inference could only be drawn from a prior presumption that he had made that contract. If such presumptions could be created from nothing, consistency would extend to every form of action, and put upon the defendant, in every case, the burden of proof as to every material allegation of the declaration traversed by the general issue.
The presumption of continuance of a state of things shown to have once existed, applies to a breach when it is proved, but does not originate a breach without proof. Payment may be presumed from lapse of time; but breach of contract is not presumed from time that has not elapsed. Payment is not more peculiarly within the knowledge of a defendant than non-payment is within the knowledge of a plaintiff. In the absence of evidence, payment before breach is a subject like life, death, marriage, and birth of children, concerning which there is no presumption. Emerson v. White, 29 N. H. 482, 497.
The burden of proof is necessarily assigned upon and by the pleadings in the first instance. If there is no proof and no legal presumption upon an issue or a vital branch of an issue, there must be some means of determining which party shall prevail. That party has the burden of proof on an issue, who will fail if there is no evidence on that issue. Judge of Probate v. Stone, 44 N. H. 593; Stark. Ev. 534, 8th Am. Ed. The strict meaning of the term, onus probandi, is this, that if no evidence is given by the party on whom the burden is cast, *198the issue must be found against him. Barry v. Butlin, 1 Curtis 637. The rule as to the burden of proof determines which party shall prevail when an issue is not maintained by proof or legal presumption.
As it is an axiom, that, in assumpsit, the plaintiff must allege and prove a breach of contract — as, in this case, non-payment was the only possible breach, and as it is not claimed that there was a legal presumption that the defendant had broken the contract declared upon, before there was any evidence tending to show that he had made such a contract, it is clear that after the general issue was pleaded, and before any evidence was introduced — when the case stood upon the pleadings — the plaintiff had the burden of proof on the issue of non-payment as the breach, and consequently that he should have been non-suited, or have lost the verdict, if he had offered no evidence of such non-payment. At what time and by what means did he throw that burden on the defendant ?
If there was an admission of the signature of the note under the forty-fourth rule of court, "it has never occurred to any one to imagine that this admission changed the burden of proof upon the general issue.” Buzzell v. Snell, 25 N H. 474, 480.
When a sum of money is payable with interest, no construction can make it payable without interest; and when it is payable on demand, no construction can make it payable without demand. But, in some cases, in order to facilitate the commencement of actions, a technicality is introduced, and bringing suit is held to be a demand. Graves v. Ticknor, 6 N. H. 537, 541 ; McIlvaine v. Wilkins, 12 N. H. 474, 482 ; Hunt v. Nevers, 15 Pick. 500, 505 ; Burnham v. Allen, 1 Gray 496, 499 ; Haxtun v. Bishop, 3 Wend. 13, 21; Feeter v. Heath, 11 Wend. 477, 484; Green v. Goings, 7 Barb. 652, 655 ; Wilson v. Little, 2 Comst. 443, 448 ; Smith v. Blythewood, Rice 245 ; Capp v. Lancaster, Cro. Eliz. 548; Vivian v. Shipping, Cro. Car. 384; Birks v. Trippet, 1 Saund. 33 ; Frampton v. Coulson, 1 Wils. 33 ; Rowe v. Young, 2 B. & B. 165, 232; 1 Ch. Pl. 329, 332; Lawes Pl. 247; Sel. N. P. 112; Har. & Ed. N. P. 249; Story on Notes sec. 29 ; 1 Parsons on Notes 374; Cbitty on Bills 573 ; Byles on Bills 170; Edwards on Bills 156, 479, 481. And, in such cases, it is not necessary for the plaintiff to allege or prove an actual demand, because the action is, of itself, a demand in law. Steph. N. P. 381. He need not allege or prove matter of law, or a legal conclusion necessarily drawn from the record in the case. Such general expressions relating. to this subject, as "demand unnecessary,” "payable without demand,” "present debt,” "due immediately,” and "contract in a state of being broken perpetually,” signify only that no other demand than bringing suit — no actual demand before suit — is necessary, and that a demand can be made at any time by bringing suit.
In some cases, by another technical construction, in furtherance of the object of the statute of limitations, it is held that a cause of action has accrued within the meaning of that statute, so far as the cause of action depends upon demand, when, by virtue of the legal fiction that a suit is a- demand, there is a right to bring an action. But however satisfactory *199the application of this fiction may be in proper cases, its operation cannot be extended beyond the purpose it is designed to accomplish, whicli is to affect the commencement of actions, and not to transfer to a defendant, the burden of proof upon the accusation denied by him, that he has broken his contract. Such fictions are limited and conformed to the uses for which they are invented. Clindenin v. Allen, 4 N. H. 385, 389; Robinson v. Burleigh, 5 N. H. 225 ; Hardy v. Corlis, 21 N. H. 356. And it is wholly in the power of the court to direct their application for the advancement of justice, as in ejectment. 3 Bl. Com. 206; Aslin v. Parkin, 2 Burr. 665, 668. Every case in assumpsit upon a promise to pay on demand, in which the suit is held to be a demand, is an authority to the point that, in such cases, there is no breach before demand, for if demand were unnecessary there would be no need of holding that suit is demand.
Interest, when not expressed, being given as damages for breach of contract, there must be a breach before interest begins; and when money is payable on demand, interest does not begin until a demand is made, because until then there is no breach. McIlvaine v. Wilkins, 12 N. H. 474, 482, 484; Livermore v. Rand, 26 N. H. 85 : F. Lancers v. Lovering, 30 N. H. 511; Haven v. Foster, 9 Pick. 112; Hunt v. Nevers, 15 Pick. 500, 505; R. Glass F. v. Reid, 5 Cow. 587, 611; Feeter v. Heath, 11 Wend. 477, 484; Upton v. Ferrers, 5 Ves. Jr. 801, 803; Lowndes v. Collens, 17 Ves. Jr. 27; Pierce v. Fotheryill, 2 Bing. N. C. 167 ; 2 Parsons on Notes 393 ; 1 Arch. N. P. 229. The duty to pay arises upon the demand, and, in the absence of a previous demand, it arises upon the commencement of the suit which is a demand, and interest is given from that time. McIlvaine v. Wilkins, 12 N. H. 474, 482, 484. But if the contract is broken when it is made, — if the promise to pay on demand is a breach of itself, — if promise and breach are synonymous, contemporaneous and identical, — proof of the promise would be proof of the breach, and interest would be given as damages for the breach from the time when the promise was made by the defendant, instead of from the time when a demand was made by the plaintiff. And a note payable on demand is not dishonored from the beginning, as it would be if it was due at its date without demand. Emerson v. Crocker, 5 N. H. 159 ; Carlton v. Bailey, 27 N. H. 230; Rice v. Wasson, 11 Met. 400; Barough v. White, 4 B. & C. 325. A suit may become a vigorous demand, but it may grow into a judgment binding property attached, without actual notice given to the defendant, Downer v. Shaw, 22 N. H. 277, 280, 282 ; and if he has such notice he cannot perform his contract by immediate payment, as he can when an actual demand is made in -some other form. Payment at the first actual demand before suit, is performance of a promise to pay on demand. But under the general issue evidence of payment after demand made by the suit, is not admissible as proof that there was no breach. Dana v. Sessions, 46 N. H. 509 ; Williams v. Tappan, 23 N. H. 385; P. Bank v. Brackett, 4 N. H. 557.
At the trial of this case, upon the general issue, when the signature *200was admitted or proved, the note was evidence tending to show a consideration, (Coburn v. Odell, 30 N. H. 540; Odiorne v. Odiorne,5 N. H. 315 ; Horn v. Fuller, 6 N. H. 511 ; Holliday v. Atkinson, 5 B. & C. 501; Best on Ev. sec. 391, 2d London Ed. ; 2 Stark. Ev. 141,) and a promise to pay on demand; the record was evidence of a demand made by suit, and that demand was evidence of a breach, because the contract could not be performed after that demand. The note, with the aid of the technical rules of law, ivas proof tending to sustain every material allegation of the declaration.
Such proof made a prima, facie case for the plaintiff, but did not throw upon the defendant the burden of introducing evidence of greater weight than that introduced by the plaintiff, and showing that upon all the evidence on both sides it was more probable than otherwise that he had not broken his contract. If he introduced so much evidence, that, upon the question whether he paid the note upon or before demand, all the evidence in the case was in equilibrium, he was entitled to the verdict because the plaintiff failed to sustain his burden of proving a breach. An equilibrium of evidence is the same as no evidence, and if there was no evidence of a breach, the plaintiff could not recover damages for a breach. If the note was paid upon demand before suit, or if it was paid before demand by suit or otherwise, there was no breach. The question was whether the defendant paid the note before demand and before suit, and if, upon that question, the evidence did not preponderate in favor of either party, a breach was not-proved by the plaintiff.
The rule of the burden of proof cannot be made to depend upon the order of proof, or upon the particular mode in which the evidence is introduced. Com. v. McKie, 1 Gray 61, 64. The production of the note by either party would not affect the burden of proof. The court cannot decide that a certain amount of evidence shows it to be more probable than otherwise that there was or was not a breach, or that all the evidence on both sides preponderates in favor of either party on that point. Those are questions of fact for the jury. Haskins v. Haskins, 9 Gray 390, 393. If there is a legal presumption without evidence, or if a fact is admitted which raises such a presumption, the court may declare that the burden of proof is thereby sustained or shifted. And if there is evidence tendiiig to prove such a fact, the court may instruct the jury that if they find the fact proved, the legal presumption follows. Possession of the note by the plaintiff would not raise a legal presumption of non-payment, but would be evidence upon which the jury might find non-payment. 2 Gr. Ev. sec. 527.
The commercial policy of sustaining the credit and circulation of negotiable paper, has been adopted by the law, and that policy has raised presumptions and estoppels, as between endorser and maker, which do not apply to an action between payee and maker, in which negotiability is not involved. Clark v. Pease, 41 N. H. 414, 421, 424. It is not clear, as between endorsee and maker, upon the question of ownership by authorized transfer and endorsement, that possession by. a plaintiff is anything more than evidence to be considered by the jury. Blodgett v. Jackson, 40 N. H. 21; Bulkeley v. Butler, 2 B. & C. 194; Dugan *201v. United States, 3 Wheat. 172; Estabrook v. Boyle, 1 Allen 412 ; Alvord v. Baker, 9 Wend. 323 ; Norris v. Badger, 6 Cow. 449.
In Brembridge v. Osborne, 1 Stark. 374, Lord Ellenborough, in summing up to the jury, observed that where there is a competition of evidence on the question whether a security has or has not been satisfied by payment, the possession of the uncancelled security by the claimant, ought to turn the scale in his favor, since, in the ordinary course of dealing, the security is given up to the party who pays it. That observation seems to imply, that, if all the evidence other than the possession, is in equilibrium, the possession ought to turn the scale. In that process the possession would be used, not as evidence to be weighed by the jury, but as a test by which to determine which party should prevail when all the other evidence is in equilibrium. But possession of a note by either party is evidence which should be, and always is, submitted to the jury, and there is no reason to fear that it does not have all the weight it ought to have. And if the court submit it to the jury as evidence, and also draw from it a legal presumption which changes the bur- ■ den of proof, it effects more than is just. In this case the plaintiff’s possession of the note necessarily had, with the jury, all the influence to which it was entitled ; and if, when it was weighed with the rest of the evidence, it only produced an equilibrium, the plaintiff had not rendered it more probable than otherwise by evidence that there was a breach. Under such circumstances it would be unreasonable to extract from the possession a formal, artificial, and arbitrary presumption, to turn the scale which would not have been in equipoise, if the entire, substantial, natural, and actual weight of the possession had not already been put into it. The plaintiff having the full benefit of his possession as evidence, ought not to receive from the court the additional and gratuitous make-weight of a legal presumption.
There is, generally, great indefiniteness and ambiguity in the use of such terms as "prima facie evidence,” "prima facie case,” "presumption,” "prima facie presumption,” "prima facie inference,” and "presumptive evidence.” The remark that a prima facie case entitles a party to a verdict "unless the contrary appear in evidence,” often means that a strong case is practically sufficient in the absence of evidence on the other side, and not that it changes the burden of proof. And the burden of proof is sometimes said to be on the defendant when the meaning is, that, in fact, the defendant will lose the verdict, unless he offers evidence to balance the plaintiff’s evidence. Delano v. Bartlett, 6 Cush. 364, 368; Powers v. Russell, 13 Pick. 69, 76; Estabrook v. Boyle, 1 Allen 412, 414. The practical necessity of adducing evidence to counteract the effect produced upon the minds of the jury by a prima facie case, cannot be confounded with the legal necessity of sustaining the burden of proof, without destroying the broad distinction between establishing an equilibrium and establishing a preponderance of the evidence. "Presumption” is frequently mentioned when it does not appear whether it is an inference of law to be drawn by the court, or an inference of fact to be drawn by the jury. And "legal presumption” is sometimes used when "prima facie case” is intended. Ellsworth v. *202Brewer, 11 Pick. 316, 320; Burnhams v. Allen, 1 Gray 496, 500, 501. In practice, in this State, the plaintiff is said to make a prima facie case when he introduces some evidence, however slight, tending to sustain his burden of proof so that he cannot be non-suited. And if his evidence is so strong that a verdict against it would be set aside, or if upon the plea, or the oral admission of counsel, a legal presumption is raised in his favor, he is said to have a prima facie case.
The instructions given to the jury in this case, were in the accurate phraseology of the Supreme Court of Massachusetts. In assumpsit on a note between the original parties, the burden of proof as to a consideration is on the plaintiff. If, on all the evidence, it is not more probable that there was a consideration than that there was not, the plaintiff fails, because, without a consideration, there is no contract. As a note imports a consideration, its production, with proof or admission of the signature, sustains the burden of proof at first by prima facie evidence which, if not rebutted, is, in effect, conclusive, but, (there being no legal presumption,) does not change the burden of proof; that is, if the defendant introduces such evidence of want of consideration, that all the evidence on that point, including the note itself and the fact that it was given by the defendant to the plaintiff, is in equilibrium, the plaintiff does not render it more probable than otherwise that there was a consideration ; he does not continue to sustain the burden of proof which is upon him throughout the trial. In the absence of any matter in avoidance or discharge, the fact to be proved remains the same. Anything affirmed by the plaintiff as the foundation of his claim he is bound to sustain by proof in all stages of the trial. The burden of proof and the weight of the evidence are two very different things ; the former remains on the party affirming a fact in support of his case, and is not changed in any aspect of the cause, unless by a legal presumption; the latter shifts from side to side in the progress-of a trial according to the nature and strength of the proofs offered in support'or denial of the main fact to be established. Delano v. Bartlett, 6 Cush. 364, 366, 367 ; Burnham v. Allen, 1 Gray 496, 500, 501; C. Bridge Co. v. Butler, 2 Gray 130; Morrison v. Clark, 7 Cush. 213, 215; Estabrook v. Boyle, 1 Allen 412; Ross v. Gerrish, 8 Allen 147 ; 1 Bennett & Heard L. C. C. 351, note.
If the defence in this case had been payment made after breach, it would have been in confession and avoidance, admitting a breach and setting up the new, distinct, affirmative fact of subsequent payment in discharge of a cause of action which once existed; the burden of proof would have been on the defendant, and his evidence would have been received under the general issue only by a relaxation of the strict rule of pleading. 3 Bl. Com. 305, 306; 1 Ch. Pl. 477.
But payment before suit, and before, or upon, actual demand, would be a performance of the contract before breach, rendering a breach impossible. The defence was a negative of the plaintiff’s case — a denial of the alleged breach — and not in confession and avoidance or discharge ; the burden of proof was on the plaintiff, and the defendant’s evidence was admissible under the general issue, not by a relaxation of any rule, *203but by the strict common law principle in which the general issue had its oi’igin. A decision that it was not thus admissible would be a decision that there is no general issue in assumpsit. Chitty, in stating the law as it was before the great change made in English pleading in 1834, puts performance of contract by payment in the class of "defences which showed that the plaintiff never had any cause of action,” and payment (evidently after breach,) in the class of "matters in discharge which admitted that once there was a cause of action,” but "showed that at the time of the commencement of the suit the plaintiff had no subsisting cause of action.” 1 Ch. Pl. 477, 478. And Greenleaf, adopting substantially the language of Chitty, mentions "payment before breach” as one of the "matters showing that the plaintiff never had any cause of action,” and "payment” as matter "in discharge.” 2 Gr. Ev. sec. 135. Payment after breach is in discharge. Francis v. Creywell, 5 B. & Ald. 886, 888. A contract to pay money is not broken when payment has been made according to the terms of it, and when money is payable at a certain time, payment accepted before that time, is performance. Sturdy v. Arnaud, 3 D. & E. 599, 601.
In Buzzell v. Snell, 25 N. H. 474, 475, 481, "the defendant did not contend that he had performed the original contract.” He admitted a breach of contract, and "relied not upon a denial of the plaintiff’s claim, but upon a discharge of that claim by new and independent facts,” and, of course, the burden of proof was upon him. The evidence of payment was received under the general issue and not under special plea; and, in holding that the plaintiff was not "bound to prove the defendant’s plea,” the manifest idea was that payment after breach, being in confession and avoidance, was the proper subject of a special plea, and was admissible under the general issue only through the relaxation of the strict rule of pleading. The "payment as a defence” referred to in tiie head note of that case was payment after breach.
In the dictum, in Belknap v. Wendell, 21 N. H. 175, 181, concerning "a suit upon a written contract,” "burden of proof” may mean the practical necessity of introducing evidence to counteract the effect of a prima facie case upon the minds of the jury. The court in that dictum certainly did not intend to declare that upon every "matter in defence,” the defendant’s evidence must preponderate, unless "matter in defence” was used to signify matter in confession and avoidance.
"Payment,” as well as "discharge,” is used in two senses ; first, performance of a contract to pay money according to its stipulations ; second, extinguishment of a cause of action arising from breach of a contract. "Payment,” as generally used in the books, has the latter meaning, and "the defence of payment” is usually of the same import, denoting a new, affirmative, and independent fact set up by the defendant in confession and avoidance, and not a denial of the breach. And, with this signification, it is properly enumerated in lists of defences in avoidance of the declaration. It is to be observed, however, that such lists sometimes include the defences of mental incapacity, duress, fraud and illegality, which are mere negatives of the legal idea of a promise, (1 Ch. Pl. 479, note i; Clark v. Pease, 41 N. H. 414, 419,420, *204424, 425,) and as to which the plaintiff’s burden of proof is generally sustained in the first instance by a presumption of law or fact, (Perkins v. Perkins, 39 N. H. 163; Jones v. Emery, 40 N. H. 348; Clark v. Pease, 41 N. H. 414, 428 ; Wyman v. Fiske, 3 Allen 238, 240 ; 1 Ch. Pl. 221,) and want of consideration and non-performance of condition precedent as to which the burden of proof is thrown on the plaintiff by the traverse of his whole declaration. 2 Gr. Ev. secs. 135, 105, 106 ; Gould Pl. ch. vi. part 1, sec. 47. Special exceptions have sometimes been inadvertently asserted for the supposed benefit of cases which are amply provided for by the general principles of the law.
The difference between the two significations of payment is the difference between the performance of a contract and compensation accepted in satisfaction of a breach of contract; and the distinction is not obliterated by any general'and indiscriminate use of language by courts or authors when their attention is not called to the distinction. The general statement that payment is a defence in confession and avoidance of a cause of action, is shown to be erroneous by a single illustration. If the note in this case was payable within a year from its date, payment before the expiration of the year would not be in discharge of the plaintiff’s cause of action, for the plaintiff would never have a cause of action, — there would be no breach, — and the defence of such a payment would be a mere negative of the breach which, upon the general issue, the plaintiff must prove.
The duty of the plaintiff to show a breach of a contract to pay on demand, may have become somewhat indistinct in practice, there being little occasion to remember the peculiar object and effect of the exceptive rules that suit is demand and that demand by suit is evidence of a breach. Some obscurity may have arisen from the signification of payment not being specified when it is named among defences not strictly admissible under the general issue, and from an indefinite meaning of prima facie case, and also from the ancient custom of courts delivering their opinions to the jury upon the weight of the evidence, a custom which still prevails to' some extent in some jurisdictions. And some confusion may have been derived from English books published since 1834, at which time the general issue in assumpsit was abolished in England. 1 Ch. Pl. 513, 514, 515, and App. 737 ; Steph. Pl. 155, 161, and App. lvi; Gould PL App. lvii; 1 Saund. Pl. & Ev. 187, 236, 239, 552 ; 2 Id. 647; Steph. N. P. 386; 1 Arch. N. P. 142.
If, in McGregory v. Prescott, 5 Cush. 67, and in the reporter’s note in Amos v. Hughes, 1 Mo. & R. 464, copied into the text of 1 Ph. Ev. 815, 4th Am. Ed., the rule was correctly stated that a defendant has the burden of disproving the breach of his contract, it was derived from some other source than the common law applicable to the general issue.
It is of some practical importance, as a matter of justice, that promissors should not be deprived of their property by judgment and execution in assumpsit upon the accusation denied by the general issue, that they have broken their contracts, when, in the equilibrium of evidence, it is as probable that they have not, as that they have, broken them. *205And it is of some importance that the ancient uniformity, consistency and symmetry of the law, as a system of general principles, should not be unnecessarily impaired by the introduction or extension of fragmentary rules or disorganizing exceptions, not founded in the reason of the law.
Reason is the life of the law: for then are we said to know the law when we apprehend the reason of the law; that is, when we bring the reason of the law so to our own reason, that we perfectly understand it as our own; and then, and never before, we have such an excellent and inseparable property and ownership therein, as we can neither lose it, nor any man take it from us, and will direct us (the learning of the law is so chained together) in many other cases. Co. Lit. 494, b.